UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7756



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GARFIELD AUGUSTINE DUHANEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
97-92-S, CA-98-3122-S)


Submitted:   May 25, 1999                     Decided:   June 1, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Garfield Augustine Duhaney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Garfield A. Duhaney appeals the district court’s order denying

his motion to modify his sentence under 18 U.S.C.A. § 3582(c) (West

1994 & Supp. 1999).   We have reviewed the record and the district

court’s opinion and find no reversible error.   Accordingly, we af-

firm on the reasoning of the district court.    See United States v.

Duhaney, Nos. CR-97-92-S; CA-98-3122-S (D. Md. Sept. 15, 1998). We

deny Duhaney’s motion to proceed in forma pauperis.     We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                 2